Title: Columbian Centinel, Death and Funeral of John Adams, 8 July 1826
From: Columbian Centinel
To: 


				
					DEATH OF JOHN ADAMS.
					Boston, (Massachusetts,) Saturday Morning. July 8, 1826.
				
				“Lord, now let thy Servant depart in Peace, for mine eyes have seen thy salvation.”ON the late festive day, it was mentioned by many citizens who had called in the morning to pay their respects to the venerated Sage, at his residence in Quincy, that his eventful life was rapidly ebbing, but few thought the bright day which was then passing would be his last. Intelligence of his demise was received during the night, and was announced to the citizens on Wednesday morning, by the tolling of all the bells in the city, and other tokens of respect.—He was born Oct. 19. 1735.The Executive of the Commonwealth being in session on Wednesday, His Excellency the Governor announced that he had just received the melancholy intelligence of the decease of the venerable JOHN ADAMS, former President of the United States, and one of the three last surviving signers of the Declaration of Independence, who departed this life the preceding afternoon, at five o’clock, at his residence in Quincy. Whereupon the following resolve was passed:—Resolved, That the Supreme Executive of the Commonwealth, in testimony of the deep sense entertained by them of the eminent public usefulness and private worth of the deceased, one of the most distinguished patriots of the revolution and founders of American liberty, will, in their official capacity, attend the funeral obsequies of the late Hon. JOHN ADAMS, on Friday next, at 3 o’clock, P.M.Head Quarters, Boston, July 5th, 1826.GENERAL ORDERS.—His Excellency the Commander in Chief, having been informed that JOHN ADAMS, one of the signers of the declaration of American Independence, and a former President of the United States, departed this life, yesterday afternoon, while his fellow citizens were commemorating the Jubilee of that glorious event; and deeply impressed with the obligations which the long and distinguished services of the deceased have imposed on all posterity to honor his memory, emulate his patriotism and imitate his virtues,—orders that minute guns be fired in front of the State House, in Boston, from twelve to one o’clock this day; and, at Quincy, on Friday afternoon, during the performance of the funeral obsequies.Major General Crane is charged with the execution of this orderBy His Excellency’s Command.WM. H. SUMNER, Adj. General.On the receipt of the above tidings at Salem the bells of the town were tolled; and the Essex Register of yesterday, gave the following obituary notice of the life of the deceased:—DEATH OF JOHN ADAMS.On Tuesday last closed the half century since the patriots and sages of this country proclaimed its independence, and with its parting rays the spirit of the elder ADAMS ascended to Heaven. That bold and energetic spirit which inspired the councils of America with the determination to become independent has ascended on high, and that eloquent tongue which urged its declaration on the fourth of July, 1776, on the fourth of July, 1826, was palsied in death. Thus has terminated, and gloriously terminated, the virtuous and patriotic life of JOHN ADAMS—blessed by his country, honored by the world, and immortal as history. Amidst the bosom of  revolution has closed his mortal career, viewing as the patriarch of old, before his closing eyes, the expanding glories of his country the fruits of his exertions, and the blessings purchased by him for posterity. The ideas which occupy our minds in contemplating his  character and the period allotted by heaven for gathering him to his fathers, fill our hearts with such feelings as disable us from searching in books for the record of the many memorable incidents of his life, and we can only present such facts as are present to our memory.—His virtues and services will employ the most eloquent tongues in the nation, and his history be written by its ablest historian. His life and history are the history of liberty and the rights of man, triumphing over oppression, and founding a lasting empire on the broad foundation of the people’s will, and the happiness of the governed.President Adams was educated at Cambridge and to the profession of the law. So eminent was his standing in that profession, that at an early age he was appointed Chief Justice of the State, but he declined this office. Amid the force of excitement produced by the Boston massacre, he dared to undertake the defence of the British troops. His success in this trial was complete. It evinced his talents and his strong sense of justice and official duty. A less intrepid spirit would not have dared to stem the current of popular indignation by engaging in such a cause. But it is not in his professional life, but his political, that we are to trace his glorious career. He soon sacrificed his profession and every thing to the liberties of his fellow citizens and the independence of his country. In 1770 he was elected a representative from Boston, and in 1774 a member of the Council, but was negatived by Gov. Gage, from the part he took in politics. From 1770, and previous, and until 1776, he was constantly engaged, and took a leading part in all the measures which were adopted to defend the colonies from the unjust attacks of the British Parliament. He was one of the earliest that contemplated the independence of the country, and her separation from her mother country. No man in the Congress of 1776 did so much as he did to procure the declaration of independence. It is believed that the motion was made by a member from Virginia at his suggestion, that he seconded his motion and sustained it by most powerful and resistless argument. By his influence also Mr. Jefferson was placed at the head of the Committee who framed the declaration. His reason for procuring the motion to come from Virginia, and of placing one of her delegation at the head of the Committee, was to engage the hearty cooperation of that great State in the work of independence.By the committee who were appointed on the subject of a separation from the mother country, Mr. Jefferson and Mr. Adams were appointed a sub–committee to frame a Declaration of Independence. The draft reported was that of Mr. Jefferson, and he has deservedly received great credit for it. But those who consider how much easier it is to draft a report than to procure its passage and adoption, and who reflect that Mr. Jefferson never spoke in public, and that John Adams was the bold and daring spirit of the Congress of 1776, and the eloquent advocate of its boldest measures cannot fail to award him the highest honor which the adoption of that declaration could confer. From the declaration of Independence until the peace Mr. Adams was employed in the same glorious cause. Whilst Washington, at the head of our armies was fighting the battles of Liberty, and defending our country from the ravages of the enemy, Adams was employed in a service less brilliant, but scarcely less important. Through the whole war he was exerting his talents at the various Courts of Europe, to obtain loans and alliances and every succor to sustain our armies and the cause of Liberty and our Independence. Nor did  his labors cease until he had accomplished every object for which he was sent abroad not until he had sealed our Independence by a Treaty of Peace, which he signed, with Great Britain.Immediately after the Treaty of Peace, he was appointed Ambassador to Great–Britain;—on the adoption of the Constitution, he was elected first Vice President of the United States. During the whole period of the Presidency of Washington, Mr. Adams was Vice President. He was as uniformly consulted by Washington as though he had been a member of his cabinet, on all important questions. On the death of Washington, Mr. Adams was elected his successor.During the administration of Mr. Adams, party spirit raged without restraint. Too independent himself to wear the trammels of either party, he was warmly supported by neither. Too open for concealment, and perfectly void of guile and intrigue, he practised no arts to secure himself in power. At the expiration of his first term, Mr. Jefferson, the candidate of the Republican party, and his successful competitor, received four votes more that Mr. Adams. Mr. Adams then retired to private life at his seat in Quincy.When the foreign aspect of our country became clouded, and difficulties over shadowed it, he came forth the warmest advocate of the rights of the country, and of those measures of the administration calculated to sustain them. His letter in defence of our seamen against foreign impressment, is one of the ablest and most irresistable arguments in the English language. So satisfied were those who had been politically opposed to him, of his merits and services, that he was selected by Republicans of Massachusetts, as their candidate for Governor, on the death of Gov. Sullivan—but he declined again entering into public life. He was one of the Electors, and President of the Electoral College, when Mr. Monroe was elected President of the U. States. Having been the principal draftsman of the Constitution of this State, when the Convention was called to amend it in 1820, he was unanimously elected their President. On his declining this honor, unanimous resolutions were passed by this great assembly of five hundred selected from all parties, expressive of their exalted sense of his merits and public services.The private character of President Adams was perfectly pure, unsullied and unstained. There was no Christian or moral duty which he did not fulfil; the kindest of husbands and the best of fathers. To the excellent precepts and education which he gave his children, the nation are undoubtedly indebted for having at this time at their head his eldest son.President Adams was serene and tranquil to the last. Conscious of having performed his duty, and of a life well spent and devoted to his country, the blasts of calumny which assailed his declining years never ruffled the serenity of his mind. He regarded them as little as the troubled elements, for he knew that like them they would soon subside, and that then, every thing would be like his own bosom, peace and sunshine. To say that he had weak points and foibles is but to say that he was a man. But his defects were those of a bold and daring spirit, an open, generous and confiding heart. He knew no guile and he feared none. Having no selfish purposes to answer, he practiced no arts to effect them. At the age of ninety, at the completion of a half century from the commencement of that revolution he had been so instrumental in effecting, he sunk by gradual decay into the arms of death. He lived to see his country’s liberties placed on a firm and immovable basis, and the light of liberty which she diffused enlightening the whole earth. On the Jubilee of Independence, his declining faculties were roused by the rejoicings in the metropolis. He inquired the cause of the salutes, and was told it was the fourth of July. He answered, “it is a great and glorious day.” He never spake more. Thus his last thoughts and his latest words were like those of his whole life, thoughts and words which evinced a soul replete with love of country and interest in her welfare.Interment of Mr. Adams.Agreeably to arrangements made the remains of the Hon. JOHN ADAMS, were entombed yesterday afternoon, at Quincy, with every token of veneration, respect, and affection.An immense body of citizens assembled from various parts of the State. Several carriages were from Salem and more remote townsA corps of artillery, stationed on Mount Wallaston, fired minute guns, during the whole time of the funeral services, and several similar tokens of respect were heard in the adjoining towns; the bells of which were tolled and the flag on various gun-houses, &c. were hoisted half–staff.The Relatives of the deceased, the Societies and others, assembled at the late President’s mansion.The citizens of Quincy met in the town–hall, organized, and moved in a body to the vicinity of the mansion–house, when, about 4 o’clock the Funeral Procession was formed, under the direction of several Marshals, composed of Gentlemen of Quincy.ORDER OF PROCESSIONMarshall.Citizens of Quincy.Undertaker.Pall Bearers,Pall Bearers,Judge DAVIS.(drawing) Hon. Mr. GREENLEAF.President KIRKLAND.Judge STORY.Governor LINCOLN.Lt. Gov. WINTHROP.Male Relatives.Members of Honorable Counc.Senators.Speaker and Members of the House of Representatives.Secretary and Treasurer.Hon. Messrs. Lloyd, Silsbee, Webster, Crowninshield, Bailey and Everett.Mayor, Aldermen, and Common Council of Boston.City Auditor, Clerk and Marshal.Professors and other offices of the University.Members of the Cincinnati.Clergy of a large number of towns.United States Navy and Army Officers.Militia Officers.United States Civil Officers.Strangers.Citizens of the towns in the vicinity of Quincy.Twelve mourning coaches, with female relatives closed the Procession.The procession was of great length. When the front arrived at the meeting–house, the citizens of Quincy opened ranks, while the corpse, the relatives, and others, entered the Church, the pulpit and galleries of which were dressed in mourning. The House was thronged.The services commenced and closed with anthems. The Rev. Mr. Whitney, Pastor of the Society, addressed the Throne of Grace in prayer, and delivered an impressive Sermon, in which he gave a summary of the eminent services, distinguished talents, amiable life, and Christian virtues of his venerated parishionour.The body was them borne to the burial ground, and deposited in the family tomb.For the CentinelON THE DEATH OF JOHN ADAMS.WHAT mean these bells that thus incessant toll?Why doth that cannon’s roar each moment roll?The flags at half–mast hang? But yesterdayThey crown’d each top–mast with a proud display.The echoes of the song yet fill our Halls;Ensigns of Triumph decorate their walls:Our last night’s bonfires still are burning low.What means this medley strange of joy and wo?Grief hath no limits, sorrow seems to rage.But once before such gloom has wrapp’d our age.But look above! what spirit hov’ring there,E’en now waits midway in those realms of air?His wings are upward, yet he looks below;He’s summon’d heavenward, yet seems loth to go.Angels attendant on his passage wait,And heaven unfolds to him its golden gate,And, lo, our WASHINGTON brings forth a crown,Yet still his looks on us are bended down,And ev’n while heaven receives his saluted part,His look proclaims his Country hath his heart.The silent tears of every rank and ageAnnounce the loss of QUINCY’S PATRIOT SAGE.In days of danger, peril was his pride.In hours of darkness, prudence was his guide.In times of tempest, at the helm of state,His grasp was nervous; but his look sedate;His eye was watchful; and his arm was strong;His care incessant, and his vigils long;His mind decisive; and the deed design’dBeam’d twin–born with the thought that fill’d his mind;Or else, so instantly the deed was wrought,Volition seem’d the secundine of thought;Yet no untimely birth brought plan obscure,Weak, or not vigorous, or immature.His youth’s first queries manhood’s mind engage.His youthful doubts were oft unsolv’d by age.Where e’er he question’d, doubt was sure to rise;But where he doubted, wisdom slowly replies.We saw his look the mirror of his mind,Contemplative, determin’d, well defin’d.In council ready; lucid in debate;In mind decisive; purpose, sure as fate;In action prompt; and fertile in design,With rich  still exhaustless mine;With genius bright, and yet, endowment rare,The skill of prudence, the reserve of care.His courage seconded, with dauntless hand,The boldest measures which his daring plann’d.His foresight seem’d to men prophetic gaze.Undaunted he beheld war’s lightning blaze,He mark’d its progress, told its coming path,And seiz’d the rod to shield us from its wrath:Wrapp’d in a cloud we saw him fearless rock,Unscath’d by lightning and the thunder’s shock;Fast round his form the fiery flashes fall,He eyes, sustains, averts, directs them all.He trod a pathway unexplor’d before;An unknown ocean, midst a tempest’s roar.Men’s hearts misgave them as they rode its waves;He fires their courage, every danger braves;With vigorous arm the barque of State he steers,Till Freedom’s land in view, all green, appears.Past are the dangers of that troubled deepCall’d Revolution; where whole nations sleep.Pass’d are those bars which passion’s currents raise,Ambition, envy, pride, in counter ways.The shoals and quicksands of the shore are past,Where wrecks of proud Republics have been cast.There lie the vestiges of Grecian power;Of Macedonia’s interregnum hour.There are the ruins of each later age,Since Macedonia’s storm of civil rage;When hate and envy all the East invest,While Rome’s ambitious pride convuls’d the West;When factions, urg’d o’er factions fallen, swell,From Perdiccas till old Beleucus fell:Last of that far–famed band who made their ageA bloody portraiture of civil rage.There is the wreck of Carthagenian fame;And there the remnant of the Roman name.Let France, let England’s Commonwealth’s men teachOur Sage’s prudence, forecast, mental reach.Nay, look at States and laws more near our own,The same preeminence is clearly shown.And though no Delphian oracle foretoldHis plans more perfect than all codes of old,The wisdom of our Fathers early sawThe voice Lycurgus needed for his fame,To them in wisdom’s surer accents came.Useless and vain the aid of pomp or art,To gain their voices, or secure their heart.Spartans were bold, Atheneans were refin’d,Our nation’s master–trait is strength of mind.And he whose loss his country now deplores,Might boast of wisdom’s choicest, richest stores.He scann’d the faults of every nation’s laws:He knew the every need of Freedom’s cause.He liv’d to witness what his youth had plann’dWas wisely counsel’d, and was justly scann’d.His wisdom our anelle, he was madeTo claim our trust without Egeria’s aid.And Quincy’s record, on the page of fame,Shall stand with Cyprus, and with Ardea’s name.Grave in the Senate, such his noble mienAs in that ancient Forum once was seen,When the wild Gaulish army paus’d in awe,And haughty Brennus bow’d at what he saw,When first those Senators of Rome he view’d,Sitting in silence, dauntless, unsubdued,And thought those white–robed men, so small the odds,No captive Senate, but assembled Gods.So sat that Congress which declar’d, that We,The people of these States, were thenceforth Free.And British soldiers, fir’d with noble flame,Wept that to fratricide most base they came.With sword and musket, they oppugn our laws;With heart and soul, they cry, God speed the cause.But still for King and Duty bold they fight;And yet we conquer in the name of Right.‘Twas then, so Adams, and his compeers, turn’d,The eyes of all the path of Freedom learn’d.‘Twas then, attentive to their deep debates,We learn’d the destinies of Sovereign States.‘Twas then, as mov’d by accents from the skies,While all our gathering glory he descries,Our Adams spoke: “I see through all the gloom,The rays of light and glory which illumeOur risen country; I can see the endIs more than worth the means that we expend.Posterity shall triumph in the causeOf Liberty, Religion, Equal Laws.Then solemnise this day by praise to Heaven,With pomp, shows, games, guns, bells, from morn till even,Throughout this Continent one chorus send,From this time forth, till time itself shall end.”One half a century hath roll’d away,And pomp, shows, games, guns, bells, proclaim the day.Yes, we have stood at dawn on Bunker’s height,And seen the sun roll forth his Fiftieth Light,And heard the welcomings which Freemen raiseOn this the proudest of their festal days.O ‘twas a thrilling, an ennobling hour!Nor Greek, nor Roman breast e’er felt its power.And then to pass our streets, each walk, each square,And see fair forms, gay hearts, bright faces there,Who as he saw this sight, and felt that glow,Wish’d not a pilgrimage of pride to go,To kneel beside the bed of Quincy’s sage,To hail him Father of this happy age.
				
					Grolio.
				
				
			